MEMORANDUM **
Michael Rayford, a California state prisoner, appeals pro se the district court’s judgment sua sponte dismissing his 42 U.S.C. § 1983 action alleging failure to protect. We have jurisdiction under 28 U.S.C. § 1291. We review de novo dismissals under the Prison Litigation Reform Act screening provisions, 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000). We affirm.
The district court properly determined that Rayford’s Eighth Amendment claim failed because he did not allege that the prison officials who placed him in a prison yard with two of his “known enemies” did so deliberately. See Farmer v. Brennan, 511 U.S. 825, 837-39, 114 S.Ct. 1970, 128 *671L.Ed.2d 811 (1994). The district court did not abuse its discretion by denying Ray-ford leave to amend his complaint for a second time. Cf. Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir.2000) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.